Citation Nr: 0944208	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
arthritis and degenerative disc disease (DDD), status post 
operative.  

2.  Entitlement to service connection for bilateral inguinal 
hernia.

3.  Entitlement to service connection for loss of teeth or 
damage to teeth due to trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 
1970, including service in Vietnam.  Among his honors and 
awards, he received the Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In August 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  

In February 2008, the Board remanded the case for further 
evidentiary development.  

With respect to the Veteran's claim for service connection 
for dental disability arising out of damage or loss to teeth 
due to trauma, the record also reveals that the Veteran 
apparently has a pending claim for dental treatment in the 
Central Arkansas Health Care System, which is not a subject 
for current appellate review.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine arthritis and DDD with left 
lower extremity radiculopathy had their onset during active 
service.  

2.  The Veteran's bilateral inguinal hernia had its onset 
during active service.  

3.  The Veteran's loss or damage to teeth numbers 6 through 9 
and 22 through 26 resulted from traumatic bone loss related 
to service.  


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine arthritis and DDD with left 
lower extremity radiculopathy were incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2009).  

2.  The Veteran's bilateral inguinal hernia was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2009).  

3.  Disability associated with the loss or damage to teeth 
numbers 6 through 9 and 22 through 26 was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for lumbar spine arthritis and DDD, with 
left lower extremity radiculopathy, bilateral inguinal 
hernia, and disability associated with the loss or damage to 
teeth numbers 6 through 9 and 22 through 26, any failure on 
the part of VA to notify and/or develop the claims pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), 
cannot be considered prejudicial to the Veteran.  The Board 
will therefore proceed to a review of the claims on the 
merits.  

The Veteran's DD Form 214 reflects that the Veteran had 
service in Vietnam and was the recipient of the CIB.  

Service treatment records do not reflect any specific 
complaints or treatment for low back problems.  However, they 
do reflect an August 1969 entry that noted "possible" 
hernia.  In addition, service dental records reflect the 
repair of tooth number 9 in April 1970, and a December 1970 
entry reflects that number 9 was chipped in Vietnam.  At the 
time of enlistment, the Veteran wore a bridge between teeth 
numbers 6 and 9 as a result of the absence of teeth 7 and 8.  

At the time of the Veteran's initial post-service VA 
examination in October 1971, the Veteran complained of low 
back pain with prolonged rest.  

A private operative report from September 2003 reflects that 
the Veteran underwent decompressive foraminotomies 
bilaterally at L4-5 for lumbar spinal stenosis, L4-5.  

VA treatment records from November and December 2003 reflect 
that the Veteran continued to complain of low back pain 
following a recent foraminotomy bilaterally for lumbar spinal 
stenosis and arthritis at L4-5.  

VA examination in April 2004 revealed that the Veteran had 
surgery on his lower back in October 2003 after developing 
sciatic-like pain on both sides, worse on the right than the 
left, with disc disease.  The Veteran continued to have some 
low back pain and occasional pain in the extremities, the 
right side worse than the left.  Regarding the issue of 
hernia, the Veteran stated that he caught his right testicle 
in a parachute harness during a training maneuver in 1969.  
Physical examination revealed some discomfort on lumbar range 
of motion, and small bilateral inguinal hernia, the right 
side worse than the left.  The examiner indicated that he did 
not find any evidence in the military service records that 
substantiated the Veteran's history.  The examiner further 
stated that he did not find any reason to doubt the 
truthfulness of the Veteran's history.  

VA treatment records from February 2005 reflect that the 
Veteran complained of worsening low back pain with left leg 
weakness.  

January 2007 myelography revealed an impression of large disc 
bulge contributing to a mild to moderate canal stenosis at 
the L4-5 level with findings raising concern for foraminal 
narrowing at the level of L4 nerve root and compression with 
the central canal of the L5 nerve roots.  

A private operative report from March 2007 reflects that the 
Veteran underwent a decompressive laminectomy at L4 and L5, 
and escharectomy and removal of a synovial cyst on the left 
at L4-5.  

At the Veteran's hearing before the Board in August 2007, the 
Veteran testified that he injured his right testicle during 
airborne training (T. at p. 5).  He subsequently injured both 
his front teeth and low back when he had to jump from a 
helicopter in combat conditions, and the Veteran rolled down 
a hill and struck the front of his face on a rock (T. at pp. 
12-17).  

A private medical report from Dr. Cooper, dated in June 2008, 
reflects that the Veteran presented to his dental office for 
evaluation of a large anterior mandible cyst.  Dr. Cooper 
stated that the Veteran's history indicated that the cyst 
originated from an injury in Vietnam, when the Veteran fell 
out of a helicopter, and rolled and hit a rock with his face.  
There was now a large cyst, approximately 3 millimeters (m) 
by 3 mm, caused by injury to an anterior incisor tooth.  The 
cyst had grown for many years and was now the approximate 
size of a ping pong ball.  The Veteran was to undergo root 
canal therapy on the anterior teeth now that the surgical 
curettage and removal of the cyst had been performed.  

In a private medical statement, Dr. Gaston indicates that the 
Veteran had been in his dental office at the end of June 2008 
for evaluation of teeth numbers 24 and 25, and that these 
teeth had to have root canal treatment due to the surgical 
removal of a cyst apically of 24 and 25.  Looking at the 
Veteran's history, Dr. Gaston stated that the fall from the 
helicopter in Vietnam could cause the teeth to die and that 
over time, a large lesion developed.  

VA treatment records from August 2008 indicate that 
electromyography at this time revealed findings consistent 
with chronic and active left S1 radiculopathy.  

VA examination in November 2008 revealed the Veteran's 
history of rolling down a hill in combat conditions and 
injuring his back.  He also reported injuring his right 
testicle while he was in jump school.  Physical examination 
revealed visible bulges in both inguinal regions and a 4 
centimeter incision over the L4-5 lumbar area.  The diagnoses 
were bilateral inguinal hernias with the right larger and 
more symptomatic than the left, and DDD involving the lumbar 
spine, status post operative lumbar laminectomy L4-5 X 2 with 
residual paresthesias, numbness, and weakness involving the 
left lower leg and the lateral aspect of the left foot.  It 
was the opinion of the examiner that it was as likely as not 
that the Veteran's current back disability was related to and 
had its onset during his period of duty with the military.  

In an addendum VA examination report from February 2009, the 
examiner from the November 2008 VA examination indicated that 
there was an in-service entry that noted the Veteran's 
evaluation for possible hernia in August 1969.  It was the 
opinion of the examiner that hernia was present at that time 
and was not felt on that particular day by the examiner.  The 
examiner further noted that it is possible that an inguinal 
hernia would not be demonstrated on examination, and that in 
this context, the Veteran's historical perspective carried 
more credibility than a brief examination.  It was the 
examiner's opinion that the inguinal hernia was present 
during the Veteran's active service years and was not 
diagnosed until later.  

VA dental examination in February 2009 revealed the Veteran's 
reported history of trauma to an upper anterior tooth.  It 
was also noted that subsequent treatment records reveal that 
a large cyst was recently removed from between teeth numbers 
22 and 26.  Physical examination revealed right lateral 
excursion of the mandible of 4 mm, left lateral excursion of 
4 mm, vertical excursion of 45.7 mm, and protrusive excursion 
of 6 mm.  There was a slightly protrusive anterior right, the 
examiner noting that the anterior teeth were forward of a 
normal concentric relation.  Bone loss was also noted in the 
area of teeth numbers 22 to 26.  The diagnosis was trauma to 
tooth number 9, cystic area from teeth numbers 22 to 26 
region of the mandible, devital teeth number 24 and 25, and 
periodontosis.  The examiner concluded that it was more 
likely that the damage to the upper anterior teeth also 
resulted in damage to the mandibular anterior area with 
resultant cystic formation.  It was the examiner's further 
opinion that this was a service-connected case and that the 
Veteran should be treated accordingly.  


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Loss of teeth can be compensably service connected only if 
such loss is, inter alia, "due to loss of body of maxilla or 
mandible without loss of continuity."  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2009); see also 38 C.F.R. § 3.381(a) 
(2009) (stating that periodontal disease may be considered 
service-connected solely for the purpose of determining 
entitlement to outpatient dental treatment under the 
provisions of § 17.161 of this chapter.  A note following 
Diagnostic Code 9913 goes on to point out that "[t]hese 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  

When the evidence shows that a Veteran engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained during service will be sufficient to establish an 
in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, it is conceded 
that the Veteran has combat service as evidenced by his 
receipt of the CIB.

The record further reflects that there are current diagnoses 
of low back disability, bilateral inguinal hernia, and 
residuals of dental trauma.  Thus, the threshold requirement 
of current disability has been met with respect to all of the 
Veteran's claims on appeal.  

However, as the Veteran has been made aware, in order to 
establish entitlement to service connection, there must also 
be evidence linking current disability to active service.  In 
this regard, service treatment records do reflect findings of 
a possible hernia in August 1969, and there are service 
treatment record entries that document the repair of tooth 
number 9 in April 1970 and the fact that it was chipped 
during service in Vietnam.  Moreover, although there is no 
contemporaneous evidence of complaints or treatment of a back 
disorder during service, post-service VA examination in 
October 1971 revealed the Veteran's report of back problems 
following prolonged rest, and the Veteran is entitled to a 
presumption that back injury occurred during service since 
such injury is found to be consistent with the circumstances, 
conditions, or hardships of the Veteran's combat service.  
38 U.S.C.A. § 1154(b) (West 2002).  In fact, although the 
April 2004 VA examiner erroneously concluded that he was 
unable to provide an opinion linking current inguinal hernia 
or back disability to service due to the absence of 
documented in-service treatment for these disorders, he 
specifically indicated that there was no basis to doubt the 
truthfulness of the Veteran's account of his injuries.  The 
Board also finds that the Veteran is competent to report 
having experienced back, bilateral groin pain, and anterior 
tooth discomfort since his injuries during service.  Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board further notes that subsequent examinations in 
November 2008 and February 2009 have linked bilateral 
inguinal hernia, low back disorders, and residuals of the 
Veteran's dental injury to service.  More specifically, after 
his examination of the Veteran and review of the claims file, 
the November 2008 examiner diagnosed DDD involving the lumbar 
spine, status post operative lumbar laminectomy L4-5 X 2 with 
residual paresthesias, numbness, and weakness involving the 
left lower leg and the lateral aspect of the left foot, and 
provided an opinion that it was as likely as not that the 
Veteran's current back disability was related to and had its 
onset during his period of duty with the military.  
Similarly, the same examiner concluded in February 2009 that 
the inguinal hernia was present during the Veteran's active 
service years and was not diagnosed until later, and another 
examiner evaluated the Veteran's residuals of dental trauma 
and concluded that it was more likely that the damage to the 
upper anterior teeth also resulted in damage to the 
mandibular anterior area with resultant cystic formation.  
See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).  

With current diagnoses of lumbar spine arthritis and DDD with 
left lower extremity radiculopathy, the Board finds that it 
is permitted to service connect lumbar spine arthritis and 
DDD with left lower extremity radiculopathy.  As for the 
Veteran's claim for service connection for residuals of 
dental trauma, the record now reflects mandibular bone loss 
related to service that has resulted in the loss or damage to 
teeth numbers 22 through 26.  However, while there is no 
evidence of bone loss immediately associated with it, the 
record clearly demonstrates the chipping of tooth number 9, 
which the Board finds should reasonably include the area of 
the bridge that was in place between teeth numbers 6 through 
9.  Consequently, the Board will service connect disability 
associated with the loss or damage to teeth numbers 6 through 
9 and 22 through 26.  Similarly, although the in-service 
evidence of inguinal hernia was not indicated to be bilateral 
in nature, in view of the nexus opinion that does not limit 
the relationship between current hernia and service to only 
right inguinal hernia, the Board will give the Veteran the 
benefit of the doubt, and conclude that service connection 
for bilateral inguinal hernia is warranted.  

Thus, given the fact that there is current relevant 
disability with respect to all of the Veteran's claims, there 
is evidence that the claimed disabilities were incurred 
during service and/or consistent with combat therein, and the 
uncontradicted medical opinion evidence linking current 
disability to service, the Board will give the Veteran the 
benefit of the doubt, and find that service connection for 
low back disability, bilateral inguinal hernia, and residuals 
of dental trauma is warranted.  


ORDER

Entitlement to service connection for lumbar spine arthritis 
and DDD with left lower extremity radiculopathy is granted.  

Entitlement to service connection for bilateral inguinal 
hernia is granted.

Entitlement to service connection for dental disability 
associated with the loss or damage to teeth numbers 6 through 
9, and 22 through 26, is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


